183 S.E.2d 241 (1971)
279 N.C. 394
C. H. DEARMAN, Executor of the Estate of Richard Shaw Brown
v.
Lula Rumple BRUNS, Widow, Individually and as Executrix of Minnie Rumple Brown et al.
Supreme Court of North Carolina.
September 6, 1971.
William P. Pope, for plaintiff appellant.
Collier, Harris & Homesley, Richard M. Pearman, Jr., for defendants William M. Pressley, Willdred M. Pope, David W. Sides.
Sowers, Avery & Crosswhite, for appellees.
Petition for writ of certiorari to review the decision of the North Carolina Court of Appeals, 181 S.E.2d 809. Denied.